Citation Nr: 0937248	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  98-08 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic hepatitis.

2.  Entitlement to service connection for a chronic low back 
disorder to include chronic low back pain.

3.  Entitlement to service connection for chronic rib 
fracture residuals.

4.  Entitlement to service connection for a chronic stomach 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had certified active service from March 1970 to 
March 1973 and additional duty with the Puerto Rico Army 
Reserve National Guard.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions promulgated in May 
1997 and March 1999 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  In May 1997, the RO determined that the Veteran 
had not submitted well-grounded claims of entitlement for 
service connection for chronic hepatitis and a chronic 
stomach disorder and denied the claims.  In March 1999, the 
RO determined that the veteran had not submitted well-
grounded claims of entitlement to service connection for a 
chronic low back disorder to include chronic low back pain 
and chronic rib fracture residuals and denied the claims. 

In November 2000, January 2004, and March 2006, the Board 
remanded the Veteran's claims to the RO for additional 
development, to include as pursuant to the Veterans Claims 
Assistance Act of 2000.  As a preliminary matter, the Board 
finds that the remand directives have been completed, and, 
thus, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran has 
any current residuals of his in-service hepatitis A.

3.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current low back disorder was incurred in or otherwise the 
result of his military service.

4.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran 
fractured his ribs during his military service.

5.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current stomach disorder was incurred in or otherwise the 
result of his military service.


CONCLUSIONS OF LAW

1.  Chronic hepatitis was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2008).

2.  A chronic low back disorder was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

3.  Fractured ribs were not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

4.  A chronic stomach disorder was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, because the VCAA was 
enacted after the initial adjudication of the Veteran's 
claims by the RO, it was impossible to provide notice of the 
VCAA before the initial adjudication in that claim.  Indeed, 
VA's General Counsel has held that the failure to do so under 
such circumstances does not constitute error.  See VAOGCPREC 
7-2004.  Under such circumstances, the United States Court of 
Appeals for the Federal Circuit has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson (Mayfield II), 444 F. 3d 1328 (Fed. Cir. 2006). 

In this case, the Veteran was sent VCAA-compliant 
notification via letters dated in March 2003, March 2004, 
March 2006, and February 2007, followed by readjudication of 
the claims by various Supplemental Statements of the Case, 
with the most recent being promulgated in February 2009.  
Therefore, in accord with the holding in Mayfield, this 
development "cures" the timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claims, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover the March 2006 and February 2007 letters 
included information regarding disability rating(s) and 
effective date(s) as mandated by the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claims, and nothing indicates he 
has identified the existence of any relevant evidence that 
has not been obtained or requested.  As part of his July 2000 
Substantive Appeal, he indicated that no hearing was desired 
in conjunction with this appeal.  The Board also notes that 
he was accorded VA medical examinations in May 2004 which 
contained competent medical opinions pertaining to the 
current nature and etiology of his claimed disabilities.  As 
these opinions were based upon both a medical evaluation of 
the Veteran, and an accurate understanding of his medical 
history based upon review of his VA claims folder, the Board 
finds they are supported by an adequate foundation.  No 
competent medical evidence is of record which specifically 
refutes the findings of these VA examinations, and the 
Veteran has not otherwise identified any prejudice therein.  
Accordingly, the Board finds that these examinations are 
adequate for resolution of this case.  Consequently, the 
Board finds that the duty to assist the Veteran has been 
satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c). Inactive duty training includes duty, other 
than full-time duty, prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  
38 U.S.C.A. § 101(26), (27).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board does note, however, that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In this case, the Board observes that service treatment 
records dated in November 1971 reflect the Veteran had been 
in an automobile accident one week earlier, and that he had 
been told he probably had fracture of the ribs.  It was also 
noted that pain in the ribs persisted, and that there was 
tenderness over the left 4th and 5th ribs, as well as some 
paravertebral muscle tenderness on the left side of the back.  
However, X-rays taken of the sternum at that time showed no 
fracture, hematoma or dissecting vascular injury secondary to 
the trauma.  A subsequent chest X-ray conducted in November 
1972 was normal.  Moreover, a May 2004 VA orthopedic 
examination noted that chest for ribs X-rays showed no acute 
or old fractures identified, and that the sternum appeared 
unremarkable.

In view of the foregoing, the Board finds that the 
preponderance of the competent medical and other evidence of 
record is against a finding that the Veteran fractured his 
ribs during his military service.  Therefore, he clearly has 
no residuals thereof.

With respect to the other appellate claims, the Veteran's 
service treatment records reflect he was hospitalized in 
August 1970 for pneumonia. In August 1972 he had intermittent 
abdominal pain when he ate too fast. He had not had diarrhea, 
vomiting or constipation.  On examination there was mild 
tenderness in the right upper quadrant of his abdomen.  The 
impressions included questionable gastritis.  Subsequent 
records dated in September 1972 note that he was positive for 
HAA hepatitis, cause undetermined.  Diagnoses also included 
viral hepatitis.

In addition, service treatment records indicate the Veteran 
was also treated in August 1972 for lower back pain, although 
he had not done any heavy lifting or strenuous activity.  
Examination showed normal range of motion with some sharp 
pain on motion.  The impression was that he had 
underdeveloped muscles.  Two days later, when he still had 
back pain, he had bilateral paraspinous muscle spasm and pain 
on palpation of the inferior insertion of the erectus 
muscles.  The impressions included an acute and chronic 
lumbosacral strain.  Five days later, he still had low back 
pain but had full range of motion and no paravertebral 
tenderness, muscle weakness, deep tendon reflex abnormality 
or sensory deficit.  Straight leg raising was negative.  The 
impression was no apparent disease.

Despite the foregoing, the Board observes there was no 
indication of any chronic hepatitis residuals, low back 
and/or stomach disability on the Veteran's November 1972 
expiration of term of service examination, or on a subsequent 
October 1977 National Guard enlistment examination.  In fact, 
his abdomen, genitourinary (GU) system, and spine were all 
clinically evaluated as normal on these examinations.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.); see also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  

A VA "Patients Conditions and Management Summary List" 
reflects a February 1990 entry of ethanol abuse and a January 
1991 entry of acid indigestion.  On VA gastrointestinal 
examination in November 1996 the Veteran reported that he was 
hospitalized for about 60 days during service while in 
Germany in 1971 or 1972 and had been told he had hepatitis, 
which it was felt was due to contaminated drinking water that 
he and others in his unit had drank.  Laboratory results on 
VA examination revealed elevated "SGOT" and SGPT" readings 
and the diagnosis was a history of hepatitis with minimal 
residuals.  In an April 2003 statement, the Veteran indicated 
that he believed he contracted hepatitis around Christmas, 
1971 or summer, 1972 in Germany while camping out with his 
unit and described treatment that he received for that 
disease in a hospital near the camp ground.

VA outpatient treatment records reveal that in July 1997 the 
Veteran complained of constant radiating low back pain after 
having injured and strained his back one week earlier while 
lifting a heavy object.  A March 1999 CT scan of his 
lumbosacral spine yielded impressions of a small central L4-5 
herniated nucleus pulposus (HNP), a left L5-S1 HNP displacing 
the left first sacral (S1) nerve root, and degenerative 
changes involving the synovial segments of the S1 joints, 
bilaterally.

In view of the foregoing, the Board remanded this case to 
accord the Veteran VA medical examinations to address the 
nature and etiology of his claimed conditions, which was 
accomplished in May 2004.  

In pertinent part, a May 2004 VA spine examination diagnosed 
lumbar myositis; central L4-L5 herniated nucleus pulposus and 
left L5-S1herniated nucleus pulposus displacing left S1 
nerveroot; and left-sided L5 and S1 radiculopathy.  However, 
following a detailed summary of the relevant medical records 
regarding the Veteran's complaints for back pain, the 
examiner stated that there was no evidence that the in-
service low back condition was other than acute and 
transitory, and therefore it was not as likely as not that 
the current disability was related to military service.  The 
examiner further supported this opinion by a rationale which 
cited to the actual medical findings documented in the claims 
folder.

Similarly, a May 2004 VA stomach examination diagnosed mild 
gastritis, but the examiner concluded after extensive records 
review that it was most likely related to chronic alcohol use 
and medications for the Veteran's low back disorder, and that 
it was not likely that the Veteran's gastritis had its origin 
during his period of active military service.  As with the VA 
spine examination, the opinion was supported by a rationale 
which cited to the actual medical findings documented in the 
claims folder.

Finally, a May 2004 VA examination of the liver, gall bladder 
and pancreas diagnosed chronic alcohol use; and status-post 
hepatitis A, diagnosed while in active service in 1972, 
without residuals.  The examiner also stated that chronic 
liver disease was most likely related to alcohol abuse.  

For the reasons detailed above, the Board has already noted 
that no competent medical evidence is of record which 
specifically refutes the findings of the May 2004 VA 
examiners, and that these examinations are adequate for 
resolution of this appeal.  

In view of the foregoing, the Board finds that the 
preponderance of the competent medical and other evidence of 
record is against a finding that the Veteran's current low 
back and stomach disorders were incurred in or otherwise the 
result of his military service, or that he has any current 
residuals of his in-service hepatitis A.  Although the prior 
examination of November 1996 indicated minimal hepatitis 
residuals, it did not specify what those residuals were nor 
are any such residuals otherwise indicated by the competent 
medical evidence of record.

With respect to the findings indicating liver disease and 
gastritis are due to alcohol abuse, under the law service 
connection may not be granted for such abuse on the basis of 
service incurrence or aggravation for claims filed after 
October 31, 1990, as is the case here.  38 U.S.C.A. §§ 105, 
1110, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  In regard 
to the opinion that the gastritis is due, at least in part, 
to the medications for the back disorder, the Board observes 
that service connection can only be established on a 
secondary basis for a disability that was caused or 
aggravated by an already service-connected disability; it 
does not allow for the establishment of service connection 
for a disability that is secondary to another nonservice-
connected disability.  See 38 C.F.R. § 3.310.

For these reasons, the Board concludes that the preponderance 
of the evidence is against the Veteran's claims of service 
connection for chronic hepatitis, low back disorder, 
fractured ribs, and stomach disorder.  As the preponderance 
of the evidence is against these claims, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits 
sought on appeal with respect to these claims must be denied.


ORDER

Entitlement to service connection for chronic hepatitis is 
denied.

Entitlement to service connection for a chronic low back 
disorder to include chronic low back pain is denied.

Entitlement to service connection for chronic rib fracture 
residuals is denied.

Entitlement to service connection for a chronic stomach 
disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


